Exhibit 21 The following is a list of subsidiaries of Eagle Materials Inc., wholly-owned unless otherwise stated. This list of subsidiaries includes all of the significant subsidiaries of Eagle Materials Inc. as of May24, 2017. Entity Name Jurisdictionof Organization AG DALLAS LLC Delaware AG SOUTH CAROLINA LLC AMERICAN GYPSUM COMPANY LLC Delaware AMERICAN GYPSUM MARKETING COMPANY LLC Delaware AUDUBON MATERIALS LLC d/b/a Central Plains Cement Company LLC Delaware AUDUBON READYMIX LLC d/b/a Quicksilver Readymix LLC Delaware CCP CEMENT COMPANY Nevada CCP CONCRETE/AGGREGATES LLC Delaware CCP GYPSUM LLC Nevada CENTEX MATERIALS LLC Delaware CRS HOLDCO LLC Delaware CRS PROPPANTS LLC d/b/a Northern White Sand LLC Delaware ILLINOIS CEMENT COMPANY LLC Delaware EAGLE OIL AND GAS PROPPANTS HOLDINGS LLC Delaware EAGLE OIL AND GAS PROPPANTS LLC d/b/a Northern White Sand LLC Delaware FAIRBORN CEMENT COMPANY LLC Delaware HOLLIS & EASTERN RAILROAD COMPANY LLC Delaware KANSAS CITY AGGREGATE LLC d/b/a Talon Concrete and Aggregates LLC Delaware KANSAS CITY FLY ASH LLC Delaware KANSAS CITY READYMIX LLC d/b/a Talon Concrete and Aggregates LLC Delaware MATHEWS READYMIX LLC California MOUNTAIN CEMENT COMPANY Nevada MOUNTAIN LAND & CATTLE COMPANY Nevada NEVADA CEMENT COMPANY Nevada NORTHERN WHITE SAND LLC Delaware REPUBLIC PAPERBOARD COMPANY LLC Delaware RIO GRANDE DRYWALL SUPPLY CO Nevada SKYWAY CEMENT COMPANY LLC Delaware TEXAS CEMENT COMPANY Nevada TEXAS LEHIGH CEMENT COMPANY LP d/b/a Texas Lehigh Cement 50% Texas TLCC GP LLC Delaware TLCC LP LLC Delaware TULSA CEMEMT LLC d/b/a Central Plains Cement Company LLC Delaware WESTERN AGGREGATES LLC Nevada
